Citation Nr: 0105136	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  96-18 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of renal failure caused by medications 
administered by the VA Medical Center (VAMC) located in 
Wilkes-Barre, Pennsylvania, in August 1992.


REPRESENTATION

Veteran represented by:	M. L. P.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his daughters



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 RO decision which denied, as 
not well grounded, the veteran's claim for compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of renal 
failure caused by medications administered by the VAMC 
located in Wilkes-Barre, Pennsylvania, in August 1992.  In 
October 1997, the Board remanded the veteran's claim to the 
RO for further development.  In October 2000, the veteran's 
daughters presented testimony at a Board hearing held in 
Washington, D.C.


REMAND

The veteran claims that the medications he was given, 
including Demerol, Flexeril, and Valium, in August 1992, 
during the course of his hospitalization at the VAMC in 
Wilkes-Barre, Pennsylvania, caused renal failure.  He relates 
that he has residuals of renal failure today, including 
kidney stones, among other things.  

Medical evidence on file shows that the veteran was initially 
admitted to the VAMC in July 1992 for complaints of back 
pain.  During the course of his hospitalization, in August 
1992, he experienced psychiatric symptoms and received 
treatment for such.  Around the same time, he was also noted 
as having renal failure.  It is noted that if treatment, 
including the administration of medication, for the veteran's 
service-connected psychiatric disorder caused renal failure, 
secondary service connection would be warranted.  Secondary 
service connection will be granted when a disability (such as 
residuals of renal failure) is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310; See also Allen v. Brown, 8 Vet. App. 374 (1995).  

It is noted that a secondary service connection claim is 
raised by the evidence of record and has not yet been 
adjudicated by the RO.  The U.S. Court of Appeals for 
Veterans Claims has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
Board finds that the issue of secondary service connection 
for residuals of renal failure is raised by the evidence of 
record and is inextricably intertwined with the pending claim 
for benefits pursuant to 38 U.S.C.A. § 1151.  As such, the 
adjudication of the "1151 claim" will be held in abeyance 
pending the resolution of his secondary service connection 
claim. 

Additional matters 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is also 
required to assure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, this case is REMANDED for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The veteran should be scheduled for a 
VA nephrology examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  It is essential that the 
examiner review the claims folder and a 
copy of this remand prior to the 
examination.  The examiner should address 
the following items:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran have any residuals 
of renal failure? If so, all residuals 
(i.e. even non-renal residuals) should be 
specified.  
 
c.  Is it at least as likely as not that 
renal failure was the result of his 
hospitalization at the VAMC in August 
1992?  If so, was renal failure a certain 
consequence of his VA treatment?

d.  Is it at least as likely as not that 
renal failure was caused by treatment 
(including the administration of 
medication) for his service-connected 
psychiatric disorder during the course of 
his hospitalization at the VAMC in 1992?

If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he/she should so 
state.  A complete rationale for any 
opinion expressed must be provided.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

4.  The RO should readjudicate the 
veteran's claims for secondary service 
connection for residuals of renal failure, 
and readjudicate his claim for "1151 
benefits."  If the benefits sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


